09/29/2020



                                                                                 Case Number: AC 17-0694




        IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

                                                     Cause No. AC 17-0694
IN RE ASBESTOS LITIGATION,
                                                         ORDER GRANTING
                                                  MOTIuN FOR AMENDED
                                                   RECEIVERSHIP ORDER
        Consolidated Cases



      Libby Plaintiffs represented by McGarvey, Heberling, Sullivan and Lacey,
P.C., Odegaard Kovacich Snipes, P.C., by and through their counsel, with the
concurrence of Nancy Gibson, Receiver for Robinson Insulation Company
(Robinson), have moved the Court to amend this Court's March 23, 2018 Order,
creating a receivership for Robinson Insulation Company.

      Upon consideration of the motion, and the rationale for the rnotion, the
Court finds and concludes as follows:

               1. Robinson Insulation Company is an insured under multiple policies
                  that provide defense and indemnity coverage for claims against it
                  (herein "Robinson Insurance").

               2. Grogan Robinson Lumber Company, an affiliated entity, which
                  had common and/or overlapping ownership by members of the
                  Robinson family, is also a named insured in some or all of the
                  Robinson Insurance.

               3. Like Robinson Insulation Company, Grogan Robinson Lumber
                  Company is a now-defunct corporation which was dissolved in late
                  2018.




Exhibit G001
               4. While it appears that few unsettled cases are pending against
                  Grogan Robinson Lurnber Company, it potentially could be a
                  defendant in many Libby Claimant lawsuits asserting conduct and
                  liability of Grogan Robinson Lurnber Company, including any
                  joint conduct and liability with Robinson Insulation Cornpany.
                  Such potential lawsuits could potentially trigger coverages under
                  the Robinson Insurance.

               5. In order to achieve the purposes of the Receivership with respect to
                  Robinson Insulation Cornpany's coverages and rights under the
                  Robinson Insurance, the Receiver's authority with respect to the
                  Robinson Insurance should cornprehensively address the coverage
                  of co-insured, Grogan Robinson Lumber Company, so that the
                  Receiver is ernpowered to cornprehensively settle with the insurers
                  their defense and indernnity duties under the Robinson Insurance.

               6. There is no other adequate rernedy to protect Plaintiffs' and
                  Robinson Insulation Cornpany's interests arising under the
                  Robinson Insurance.

               7. In the absence of the arnendrnent of the March 23, 2018 Order,
                  Plaintiffs and the Receiver for Robinson Insurance Company will
                  be unable to fairly and adequately protect or secure their respective
                  interests arising under Robinson Insurance, and will sustain
                  irreparable darnage to those interests.

               8. Pursuant to §27-20-101 et seq., MCA, the Robinson Insurance
                  constitutes property and a fund subject to the claims of Plaintiffs
                  and sirnilarly situated asbestos claimants.

WHEREFORE, it is HEREBY ORDERED:

           1. In addition to being the Receiver for Robinson Insulation Company,
              Nancy Gibson is appointed as receiver for Grogan Robinson Lumber
              Company, a dissolved affiliated entity which is a co-insured under the
              Robinson Insurance.

           2. Receiver Nancy Gibson shall have the same power and authority with
              respect to Grogan Robinson Lumber Company (including with respect
              to claims or potential claims against Grogan Robinson Lumber


Exhibit G002
               Company which may be covered by the Robinson Insurance) as the
               Receiver has been granted with respect to Robinson Insulation
               Company and its insurance rights, including the power to negotiate a
               proposed cornprehensive settlement of the indernnity and defense
               duties arising under the Robinson Insurance, which proposed
               settlement shall be subject to this Court's approval.




Exhibit G003